IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                             AT JACKSON
                          MAY SESSION, 1997                  FILED
                                                               June 09, 1997

                                                            Cecil Crowson, Jr.
STATE OF TENNESSEE,                 )                        Appellate C ourt Clerk
                                    )      No. 02C01-9506-CC-00167
       Appellee                     )
                                    )      HARDEMAN COUNTY
vs.                                 )
                                    )      Hon. Jon. Kerry Blackwood, Judge
JAMES IRVIN HARVEST,                )
                                    )      (Murder Second Degree)
       Appellant                    )


                      SEPARATE CONCURRING OPINION



       I concur. However, in fairness to the trial court, I find it appropriate to note

that, under the law that existed at the time this offense was tried, the trial judge's

denial of funds to obtain an independent evaluation was correct. This case

proceeded to trial onJanuary 18, 1995; the supreme court's decision in State v.

Barnett was released on November 13, 1995.




                                    ____________________________________
                                    DAVID G. HAYES, Judge